688 N.W.2d 282 (2004)
Sarah J. LUTHER, Plaintiff-Appellee,
v.
Jamie M. MORRIS and Michael Morris, Defendants-Appellants.
Docket No. 125668. COA No. 244483
Supreme Court of Michigan.
October 29, 2004.
On order of the Court, the application for leave to appeal the February 5, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals judgment and we REMAND this case to the Court of Appeals for reconsideration in light of this Court's decision in Kreiner v. Fischer, and Straub v. Collette, 471 Mich. 109, 683 N.W.2d 611 (2004).
MICHAEL F. CAVANAGH, J., would grant leave to appeal.
*283 WEAVER, J., dissents and states as follows:
I would grant leave to appeal. I would reconsider Kreiner v. Fischer, 471 Mich. 109, 683 N.W.2d 611 (2004), for the reasons stated in the Kreiner dissenting opinion.
MARILYN J. KELLY, J., joins in the statement of WEAVER, J.